        Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 1 of 9




                  CASE 15          CV    1101,
Olaniyan Adefumi's




    There are a few reasons why I disagree with Judge Ditter's position of the case
I have against the work of Dr. Sharon Lim.

    Some of the problem is the use of various words. On page two we see the
words "asked" and "instructed." She did not ask me to remove any clothing nor
did she instructed me to remove any of my clothing. She, on the other hand, told
me to remove my pants and when I refused and only removed one pants she
screamed the ghetto sentence fragment "the underpants too."




    We can see the use of the term "a reasonable jury." This is a variable because
one person's belief of what is a reasonable jury may variate from what another
person believes to be a reasonable jury.




    On page five we see the word "robe." I did not know that the doctor's inventory
included a robe or if the operation she was about to give required that I was to be
unrobed with my two-part pants set removed.




                                                                                  1
        Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 2 of 9




    I did not know that I would prefer a male doctor because the female doctor did
not inform me of the future and nearby procedures that would include her touching
and seeing my sex organs and my nudity. So, I did not ask for a male physician's
services. Also, I did not know of the availability of a male doctor. This was not
"informed consent" but it was "uninformed consent."



    On page six we can read "he did not notify her of any negative feelings at the
time of the examination, either implicitly or explicitly." Trying to communicate was
killed when she screamed "the underpants too!" Obviously, she screamed that
sentence fragment after I had refused to remove my underpants. Moreover, I did
not want to remove both pants only to later hear her tell me 'I did not mean to
remove both pants.' So, I moved conservatively and refused her, as musician Fela
Anikulapo Kuti said, "Foolish Liberal," ideals. Some evidence of her inability to see
were exposed when her student, Mr. Semenetz, stated the pants were removed as
she said that they were only lowered and the evaluation lasted for less than one
minute. It was impossible for it to last about one minute, or less than that amount
of time, as she, according to her deposition, palpated the rash.

    As she palpated the rash her mouth often was about ten to fourteen inches
from my penis. Her student, who was confused to the point that he thought, during
depositions, that the difference between lowing and removing one's pants is a
matter of semantics, stated that her mouth, when she palpated Mr. Adefumi's
private area, was twenty-one inches from his penis. Moreover, it takes more than
one minute to palpate a rash on the upper-inside part of one's left leg.




                                                                                    2
       Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 3 of 9




    Further proof of there not being a need to communicate to her was how she
slapped my penis. There is no evidence that I stated that she repetitively "slapped"
my penis. An attorney for the doctor, Attorney Cooper, reported on page five of
his report that I claimed that she slapped my penis for a number, greater than
twenty, minutes. That the judge accepted this information as being what I reported
shows the bias approach of the judge to believe the attorney without seeing, I
assume, my previous report named "Exposed and the Underpants too." There, I
reported the one time that she slapped my penis. How did this get to be
exaggerated to being twenty-eight to thirty-eight minutes of slapping my penis?
This brings many to face the question of what happened to Emmitt Till's penis. First
a group of either intelligent and/or non-intelligent men had to jump to a "crazy
conclusion" that he tried to sexually attack a female. Much later she confessed that
the boy did not try to attack her. His penis was found in the river where they left
his dead body. We also know that many times when a Black male was hung his
penis was taken away as a souvenir. Judge Clarence Thompson on October 11,
1991 called certain acts about his sexuality as a "high-tech lynching .... " When
doctors come into the Black neighborhoods they should be aware of this history
and learn that speaking "ghetto talk" is not a permission that gives one a right to
touch one's penis.

    On page seven Judge Ditter tells us that Mr. Adefumi did not object during the
operation. It is obvious that to do so was dangerous. He showed this previously
on page five and six where he stated that I believed that the doctor knew what she
was doing and it could get me killed if I objected to her demands. Later, at the
University of Pennsylvania Pearlman Hall on November 11, 2017, medical school
students and teachers discussed the facts that many doctors could not tell when
many Black patients where discomforted.




                                                                                   3
        Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 4 of 9




    I had a stiff right shoulder area that included much of my head's area behind
and below my right ear. This had last for weeks. I rarely miss work but took off to
have it addressed. Then some of Health Center Five personnel told me to wait in
the line, where people stood, or return on November 19, 2014. Waiting appeared
to be too painful so I went home and returned on November 19, 2014. On that
November date I had not only the same constant shoulder-head ache but now a leg
rash. I was in too much pain to talk or argue with a female doctor who screamed
"the underpants too."

    Here, no one noticed the extreme pain that I felt but myself. The patient
advocate did not notice it, the two city solicitors for the doctor did not make a
verbal acknowledgement of this, and Judge Dillion did not make a notice of this.
Many people at Pearlman Hall noticed this pattern and see that Black people feel
pain when many people cannot see that the patient/s is/are in pain. Also, verbal
details of the Patient's Bill of rights were not used. The judge reports a few times,
see pages six, seven, and once more on page seven, that I did not complain and
thus believes I should of risked going to jail, etc. Again, my instincts told me that
death and violence was near where I was situated where like with Emmitt Till I was
naked which included not wearing my pants and underpants too, as my instincts
told me that death and violence was very near where I was situated. So I remained
quiet rather than help to make things worse.




                                                                                    4
        Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 5 of 9




    On page twenty of the book "Doctors Talking with Patient/ Patients Talking with
Doctors Improving communication in the Medical Visits, Second Edition, we can
read from page twenty, fifty-seven, and one hundred and three some very
interesting things.



                   Page Twenty

         One reason why people conform to the roles they are case in is the
      practically mortal fear of committing social improprieties. This is
      especially pertinent to the patient role, which traditionally has been a
      rather passive one. We believe it is often a dread of being
      inappropriate, of doing the "wrong" thing, that prevents patients from
      offering their opinions, asking questions, or asking their doctors to
      show them their medical charts, even when such actions are clearly in
      the patients' best interest. Patients feel they are not supposed to do
      these things ................. .

          Roles, after all, are just a kind of conformity, not a moral code or
      rule of law.



                   Page Fifty-Seven

         Waitzkin suggests that physicians may not be attuned to the
      nonverbal signals of working-class patients and may easily miss or
      misinterpret patients request for information or clues of distress.




                                                                                  5
       Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 6 of 9




                   Page One Hundred and Three

         Moreover, while female patients are more likely to choose female
      physicians than male patients, both male and female patients
      overwhelmingly choose male physicians Schmittdiel, Grum back, Selby,
      & Quesenberry, 2000). A preference for same-gender physician,
      however, is much stronger when patients are seeking help for intimate
      health problems, including gynecological and obstetrical care (Elstad,
      1994; Pearse, 1994; Weisman & Teitelbaum, 1989). These preferences
      have been linked to an expectation of special insight and experience
      with gender-specific problems and embarrassment and discomfort
      associated with physical exposure and discussion of sensitive matters
      across gender lines.

   The effectiveness of the rash treatment is irrelevant because the rash
conditions and the neck conditions returned. This is true even though Attorney
Cooper states that I was cured of the problem. On Christmas Day of 2014 Dr.
Ufberg of Temple University Hospital solved the problems. Before that I felt what
seemed to be blood rushing from my shoulder to my heart and from my heart to
my shoulder, continuously. Not wanting to go this way I went to the hospital before
daybreak. He told me that it was simply my muscles relaxing and he did not need
to palpate my rash, groin, penis, or any body part. Moreover, he provided a gown
without it being requested. At Hahnemann Hospital patients are not give an option
to not wear a gown even in the psychology Department.




                                                                                  6
       Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 7 of 9




    No, requesting a medical examination does not equal accepting all conditions
of a medical examination before they are itemized. "Uninformed consent" is when
a patient was not given information of a future procedure. Hospital actions are
science. Here, the different procedures or styles of two doctors are to produce the
same results. Having a male show his penis, etc., to a female is not gone to always
be the same medical treatment or give the same medical results. A doctor does
not need to be a psychologist to know that and Dr. Lim reported in depositions she
knew of problems many males have with exposing their genitals to a female
medical doctor. Moreover, had she asked what activities I do she would have
learned that bicycling on a bicycle may be done with a tire rub which could produce
a rash and using a bad pillow could of caused the shoulder-neck injury. Thus,
medicine, here, equaled fixing the bicycle and buying a bigger and better pillow.




   On page eight and nine we can see the words "reasonable" and on pages eight
and nine we see the words "shocks" and "palpated."

    A word like "reasonable" changes from being understood to being not
understood depending on what one determines to be "reasonable." The doctor is
to find out what does the patient see as being "reasonable" and not "jump to
conclusions" that an opposite sex female patient will not have a problem with
exposing her vagina, etc., to a male doctor when her chest, buttocks, legs, etc., are
naked. There "informed consent" did not reach her from one or more
"assumptions." It is to be verbalized to her just as it is to be verbalized to a male
when his sex organ/s is/are to be visualized and/or touched by a doctor of his
opposite sex. Not to do so is "unreasonable" and a reasonable panel, like a jury, of
attorneys found Dr. Urn's activities to be wrong. Without "informed consent" the
doctor's conduct "shocks the conscience."




                                                                                   7
        Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 8 of 9




    On page nine Judge Ditter tells us that "when the state actor knows what 'he'
is doing may cause harm but does it anyway ..... " this also applies to the state actor
who is "female." Dr. Lim reported during depositions that she knew of the
problems many males have of being seen nude in their sexual parts by a female
medical worker but, there, she also reported that she did not know what is penis
envy.

    Dr. Lim told us that the act took less than one minute but on page nine Judge
Ditter stated that she palpated the rash. Thus the body rash was touched for much
more time than one minute, or less than one minute according to Attorney Cooper,
and the Pennsylvania Human Relations Commission found that she used twenty
minutes to treat my problems.



    Judge Ditter addresses "Qualified Immunity" on page nine. Dr. Lim "would
have known" that her actions were wrong. There are many records of patients
being abused sexually and being filmed by doctor's cameras that were placed in
rooms and/or toilets. A large portion of those who did these acts later attempted
suicide which shows that the patients were the doctor's medication. Also, patients
should be informed of this "qualified immunity" before she or he is to be seen,
nude. Moreover, "qualified immunity" should not be something that removes the
need of "informed consent" and patients should be informed of the qualified
immunity limitation before any medical procedure begins.

    A reasonable panel of attorneys found the doctor to be wrong. Dr. Lim knew
she violated my "Patients' Bill of Rights, and more.




                                                                                      8
                 Case 2:15-cv-01101-CMR Document 83 Filed 05/28/19 Page 9 of 9




•


            In conclusion, I have shown that a fact finder would conclude that Dr. Urn's
        actions violated rights of Mr. Adefumi and that Dr. Urn's actions were culturally
        shocking. Again, she did not ask me to lower or remove my pants but told me to
        do that and she could have used a robe on me but decided not to give me
        information of the availability of a robe. Robes, according to a 2015 report given
        by Health Center Number Five to the Pennsylvania Human Relations Commission,
        are for those who know to ask for one and for those who the doctor decides to give
        one otherwise they are not to be given to patients. This is a form of "uninformed
        consent."

           She, Dr. Lim, claimed that her work on Mr. Adefumi's leg took less than one
        minute. Yet, she had time to palpate the leg's rash within that time frame which
        included me removing all of my clothing but my socks. Her student, Mr. Semenetz
        stated on January 6, 2015, that the pants, including the underpants, had to be
        removed in order for the doctor to do her work then about seven months later he
•
        changed his words to being ones that he used to state that the pants never left Mr.
        Adefumi's body. Dr. Lim even slapped Mr. Adefumi's penis and did not know what
        is penis envy but Attorney Cooper tried to help by exaggerating Mr. Adefumi's
        report as being something that includes that Dr. Lim slapped his penis for twenty-
        eight to thirty-eight minutes and even with that being done she has qualified
        immunity that protects government workers who do that. Another attorney of her
        team, Attorney Prosper, tried to help the doctor by stating that she investigated
        and found out that Mr. Adefumi attempted to deliver a court notice to Dr. Lim. Yet,
        during depositions, Dr. Lim stated that Mr. Adefumi did not attempt to deliver a
        court notice to her.



            Therefore, this case must be seen by others, who like the panel of attorneys,
        see that the doctor's actions were wrong.




                                                                                          9


    •
